Citation Nr: 0707652	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972, and from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted the veteran's claim of 
entitlement to service connection for gastroesophageal reflux 
disease with a disability rating of 10 percent.  The veteran 
perfected a timely appeal of this determination to the Board.

In May 2006, the veteran appeared and offered testimony in 
support of his appeal before the undersigned Veterans Law 
Judge, during which testimony was also provided on the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  However, in a prior rating decision of 
March 29, 2006, the RO granted entitlement to service 
connection for an anxiety disorder (previously claimed as 
PTSD) and assigned a 50 percent rating, effective from 
October 8, 2002.  As a result, the RO's decision awarding 
disability compensation for an acquired psychiatric disorder, 
(previously claimed as PTSD and subsequently diagnosed as an 
anxiety disorder), has fully resolved the claim on appeal 
concerning service connection for an acquired psychiatric 
disorder (previously claimed as PTSD).  Therefore, having 
already resolved this claim in the veteran's favor, it is 
apparent that this same matter was inadvertently included as 
part of the May 2006 personal hearing.

Inasmuch as there is no longer a question or controversy 
remaining with respect to entitlement to service connection 
for an acquired psychiatric disorder (previously claimed as 
PTSD), see, e.g., 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2006), the only issue remaining on appeal 
before the Board is the one listed on the cover page.


FINDINGS OF FACT

The veteran's gastroesophageal reflux disease approximates 
persistently recurrent epigastric distress productive of 
considerable, but not severe, impairment of health.


CONCLUSION OF LAW

The criteria for disability rating of 30 percent, but no 
more, for gastroesophageal reflux disease have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In light of the 
favorable decision below with respect to the veteran's claim 
for an increased rating, any questions regarding effective 
dates are rendered moot.  Therefore, despite any inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of VA medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his Board 
hearing, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II. Increased Initial Disability Rating

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for 
gastroesophageal reflux disease.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran's gastroesophageal reflux disease is currently 
rated under Diagnostic Code 7346 for hiatal hernia.

Under Diagnostic Code 7346: symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrant a 60 percent evaluation; 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, warrants a 30 percent evaluation; two or more of the 
symptoms for the 30 percent evaluation of less severity 
warrant a 10 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

In the instant case, the veteran was given several VA 
examinations for his gastroesophageal reflux disease, and 
several VA medical treatment notes indicate treatment for his 
gastroesophageal disorder.

On January 2001 VA examination, the veteran reported a dull 
postprandial epigastric pain, occurring about three times a 
month, which resolved in about half an hour with Maalox.  He 
also reported abdominal distension/bloating about once a 
week, and heartburn about three times a month.  It was noted 
that he had regurgitated rarely.  The veteran also reported 
nausea occurring bout once very two weeks, but denied 
vomiting, hematemesis, melena, weight gain or loss, or know 
history of anemia.  On examination, the veteran was noted to 
be a well-developed, well-nourished male with no parlor, 
icterus, or peripheral lymphadenopathy.  His abdomen was 
noted to be soft and nontender.  The veteran was diagnosed as 
having a history of peptic ulcer disease, complicated by 
upper gastrointestinal hemorrhage requiring transfusion in 
the past, and ongoing dyspepsia most consistent with 
gastroesophageal reflux disease, suboptimally managed.  It 
was noted on examination that the examiner had not reviewed 
the veteran's claims file.

A June 2004 VA medical record notes that the veteran 
complained of rectal bleeding.  It was noted that he had been 
seen day earlier for complaints of melena and hematochezia.  
The veteran at the time complained of dark blood in the 
stool.  He complained of blood in the stood, lightheadedness.  
He denied abdominal pain, fever, or chills, he stated that he 
was eating and drinking.  On rectal examination, maroon-
colored gross blood on the glove was noted.  The veteran was 
assessed as having gastrointestinal bleeding.  

On September 2004 VA examination, the veteran reported that 
if he ate at night, he had to sit up and walk around 
secondary to the reflex or he got pain and could get vomiting 
with occasional blood;  that he was sick a month ago with 
bleeding; that he had been vomiting but not since a month 
ago; he had hematemesis one month ago; he had not significant 
melena; he had no circulatory disturbance after meals; he had 
no hypoglycemic reactions; he did not get colic, distension, 
nausea, vomiting or frequency.  On physical examination, the 
veteran's abdomen had positive bowel sounds and was 
nontender, nondistended, and soft.  The veteran was diagnosed 
as having gastroesophageal reflux disease, with a history of 
a bleeding ulcer.  It was noted that it was unclear whether 
the veteran had an ulcer at the current time, but apparently 
one month before he was bleeding and was likely bleeding from 
some upper gastrointestinal source.  It was furthermore noted 
that an esophagogastroduodenoscopy would be helpful in 
diagnosing the etiology of the veteran's bleeding, but he had 
gastroesophageal reflux disease with significant symptoms.

On November 2004 VA examination, the veteran reported the 
following: that he continued to have pain in his stomach but 
that this had increased; that over the past week he as having 
increasing vomiting and had noted occasional blood in his 
stools.  The veteran's abdomen was noted to have positive 
bowel sounds, to be mildly tender, nondistended and soft with 
no rebound.  The veteran was diagnosed as having 
gastroesophageal reflux disease.

A VA medical treatment note dated in February 2005, notes 
that the veteran had reflux symptoms, worsened by lying down 
after eating a meal, and intermittent sharp right upper 
quadrant pain.  It was also noted that the veteran had a 
history of peptic ulcer disease, ulcer in 1974, and that he 
denied nausea, vomiting, hematochezia or melena.  The 
veteran's abdomen was soft, nontender, and non-distended on 
examination.

On November 2005 VA examination, it was noted that the 
veteran was being evaluated for a duodenal ulcer.  The 
veteran reported that his symptoms were worsened by eating 
and that the pain radiated from his neck to his fingers with 
meals.  The veteran also reported dyspnea had worsened with a 
cough that had started a few nights before.  He also reported 
occasional dysphagia with solids and liquids, pain in the 
right lower quadrant and epigastric area.  He denied 
hematemesis but admitted to rare melena.  He denied 
regurgitation but had nausea but not vomiting.  He also gave 
a history of bloating.  The veteran was noted to be a well-
nourished male in no acute distress, who described his 
general state of health as good.  There was no evidence of 
anemia, and a ten pounds weight loss per the report of the 
veteran.  The abdomen was noted to be soft with mild 
tenderness along the epigastric region.  Bowel sounds were 
normoactive.  The veteran was diagnosed as having 
gastroesophageal reflux disease.

After a review of the record, the Board finds that, affording 
the veteran the benefit of the doubt, the veteran's 
gastroesophageal reflux disease more closely approximates the 
criteria for a 30 percent disability rating than those for a 
10 percent rating under Diagnostic Code 7346.  However, the 
Board also finds that under Diagnostic Code 7346 the 
veteran's disability does not more closely approximate the 
criteria for a 60 percent rating than those for a 30 percent 
rating.

The record contains evidence of persistent pyrosis with 
occasional regurgitation, nausea, dysphagia, and epigastric 
pain.  The record also contains evidence of some vomiting and 
melena, with the veteran on at least one occasion having a 
positive physical examination for gastrointestinal bleeding, 
and, on September 2004 VA examination, the examiner opined 
that such bleeding was likely from some upper 
gastrointestinal source.  Considering that the veteran 
suffers such symptoms as occasional vomiting and melena, 
which are symptoms that indicate sever impairment of health 
and criteria for a 60 percent disability rating, in 
combination with the fact that the veteran suffers moderate 
but significant persistently recurrent epigastric distress 
with occasional dysphagia, pyrosis, and occasional 
regurgitation, the Board finds that the veteran's 
gastroesophageal reflux approximates persistently recurrent 
epigastric distress productive of considerable impairment of 
health.

However, the Board also notes that although the veteran has 
reported pain with some vomiting, hematemesis and melena, 
these symptoms have not been frequent,  moderate anemia has 
never been noted in the medical record.  Also, despite his 
symptoms, the veteran medical evidence has indicated that the 
veteran is in fairly good health, and the veteran's symptom 
combination has at no point been shown to be productive of 
severe impairment of health.  Therefore, a disability rating 
of 60 percent is not warranted in this case.

Accordingly, a disability rating of 30 percent, but no more, 
is warranted for the veteran's gastroesophageal reflux 
disease.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
disability so as to warrant assignment of an increased rating 
on an extra-schedular basis.  There is no showing that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in of 30 percent, but no 
more, for gastroesophageal reflux disease is granted, subject 
to the law and regulations governing the award of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


